Exhibit 10.2

UNITED STATES OF AMERICA

DEPARTMENT OF THE TREASURY

COMPTROLLER OF THE CURRENCY

 

    )    In the Matter of:   )    AA-EC-2012-140 HSBC Bank USA, N.A.   )   
McLean, Virginia   )        )   

CONSENT ORDER

The Comptroller of the Currency of the United States of America (“Comptroller”),
through his national bank examiners has conducted an examination of HSBC Bank
USA, N.A., McLean, Virginia (“Bank”). The Comptroller has identified certain
unsafe or unsound practices related to enterprise-wide compliance. The
Comptroller has informed the Bank of the findings resulting from the
examination.

The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a “Stipulation and Consent to the Issuance of a Consent
Order,” dated December 11, 2012 (“Stipulation and Consent”), that is accepted by
the Comptroller through his duly authorized representative. By this Stipulation
and Consent, which is incorporated by reference, the Bank has consented to the
issuance of this Consent Order (“Order”) by the Comptroller.

ARTICLE I

COMPTROLLER’S FINDINGS

The Comptroller finds, and the Bank neither admits nor denies, the following:

 

1



--------------------------------------------------------------------------------

(1) The Bank has a supervisory history of non-compliance with banking laws and
regulations, as well as non-conformance with policies, procedures, and
prescribed practices in the compliance area that have occurred over a multi-year
period. During the past year, additional deficiencies have surfaced from
internal and external reviews that evidence broad and serious weaknesses in the
Bank’s compliance program. The robustness of the compliance program has not kept
pace with the bank’s size, complexity, and risk profile.

(2) The Comptroller’s examination findings establish that the Bank has engaged
in unsafe or unsound practices with respect to enterprise-wide compliance.
Specifically, the Bank’s compliance program has historically shown deficiencies
in adequate, proactive leadership, risk reporting, and policies and procedures.

Pursuant to the authority invested in him by the Federal Deposit Insurance Act,
as amended, 12 U.S.C. § 1818(b), the Comptroller hereby ORDERS that:

ARTICLE II

COMPLIANCE COMMITTEE

(1) The Board shall maintain a Compliance Committee of at least three
(3) directors, of which at least two (2) may not be employees or officers of the
Bank or any of its subsidiaries or affiliates. In the event of a change of the
membership, the name of any new member shall be submitted in writing to the
Deputy Comptroller for Large Bank Supervision (“Deputy Comptroller”) and
Examiner-in-Charge of Large Bank Supervision at the Bank (“Examiner-in-Charge”).
The Compliance Committee shall be responsible for monitoring and coordinating
the Bank’s adherence to the provisions of this Order.

(2) The Compliance Committee shall meet at least monthly.

 

2



--------------------------------------------------------------------------------

(3) Within ninety (90) days of this Order and quarterly thereafter, the
Compliance Committee shall submit a written progress report to the Board setting
forth in detail:

 

  (a) a description of the actions needed to achieve full compliance with each
Article of this Order;

 

  (b) actions taken to comply with each Article of this Order; and

 

  (c) the results and status of those actions.

(4) The Board shall forward a copy of the Compliance Committee’s report, with
any additional comments by the Board, to the Deputy Comptroller and
Examiner-in-Charge within ten (10) days of receiving such report.

ARTICLE III

ENTERPRISE-WIDE COMPLIANCE PROGRAM

(1) Within ninety (90) days of the date of this Order, the Board, or a
designated committee of the Board, shall adopt, implement, and thereafter ensure
adherence to a written enterprise-wide compliance program designed to ensure
that the Bank is operating in compliance with applicable laws, rules,
regulations, regulatory guidance, and supervisory findings. This program shall
include, but not be limited to:

 

  (a) written description of the duties, responsibilities, and authority of the
chief compliance officer and a requirement that this position be staffed by a
qualified individual;

 

  (b) written descriptions of the duties, responsibilities, and reporting lines
of other compliance management officers and compliance

 

3



--------------------------------------------------------------------------------

personnel, and requirements that these positions be staffed with qualified
personnel;

 

  (c) performance objectives and compensation plans that align with written
descriptions of duties and responsibilities of compliance personnel;

 

  (d) written compliance values statement, to be communicated across the Bank;

 

  (e) annual written analysis of the products and services offered by the Bank
that fully assesses risk presented by applicable laws, rules, regulations,
regulatory guidance, and supervisory findings;

 

  (f) the preparation of a policies and procedures manual covering applicable
laws, rules, regulations, regulatory guidance, and supervisory findings for use
by appropriate Bank personnel in the performance of their duties and
responsibilities;

 

  (g) at least semi-annual review of the written policies and procedures manual
to update it, as appropriate, to ensure it remains current;

 

  (h) a control environment maintained by business lines and risk functions
(“second lines of defense”) that ensures compliance with applicable laws, rules,
regulations, regulatory guidance, and supervisory findings;

 

  (i) integration of compliance risk into the enterprise-wide risk management
framework;

 

4



--------------------------------------------------------------------------------

  (j) an audit program that tests compliance with applicable laws, rules,
regulations, regulatory guidance, and supervisory findings;

 

  (k) at least semi-annual independent evaluation of the effectiveness of the
enterprise-wide compliance program, including but not limited to management,
management information systems, staffing, and training;

 

  (l) at least semi-annual independent reporting of the results of the
evaluation of the enterprise-wide compliance program to the Board or a committee
thereof;

 

  (m) procedures to ensure that exceptions noted in testing and validation
reports are corrected and responded to by the appropriate Bank personnel in a
timely manner; and

 

  (n) the education and training of all appropriate Bank personnel to ensure
their awareness of applicable laws, rules, regulations, regulatory guidance, and
Bank policies and procedure.

(2) Upon completion of the program, the Board shall submit the program to the
Deputy Comptroller and the Examiner-in-Charge for prior written determination of
no supervisory objection. In the event the Deputy Comptroller recommends changes
to the program, the Board shall incorporate those changes into the program. Upon
receiving a written determination of no supervisory objection from the Deputy
Comptroller, the Bank shall immediately implement and adhere to the program.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

ENTERPRISE-WIDE COMPLIANCE PROGRAM ACTION PLAN

(1) The Board shall direct management to undertake and complete all steps
necessary to correct the circumstances and conditions, as noted in the Bank’s
most recent Report of Examination, which prompted the need for the
enterprise-wide compliance program required by this Order.

(2) Within ninety (90) days of this Order, the Board shall develop and adopt a
written plan that:

 

  (a) explains the specific actions that Bank management will take to achieve
full implementation of the enterprise-wide compliance program, under Article
III, including personnel resource requirements and the associated on boarding
timeline;

 

  (b) specifies how the Board will ensure Bank management’s implementation of
the plan; and

 

  (c) sets forth a timetable for the implementation of each action specified in
the plan.

(3) Upon completion of the plan, the Board shall submit the plan to the Deputy
Comptroller and Examiner-in-Charge for a prior written determination of no
supervisory objection. Upon receiving a written determination of no supervisory
objection from the Deputy Comptroller, the Bank shall immediately implement and
adhere to the plan.

(4) The plan shall be implemented pursuant to the time frames set forth within
the plan unless events dictate modifications to the plan. Where the Board
considers

 

6



--------------------------------------------------------------------------------

modifications appropriate, those modifications shall be submitted to the Deputy
Comptroller and Examiner-in-Charge for prior written determination of no
supervisory objection. Upon receiving a written determination of no supervisory
objection from the Deputy Comptroller, the Bank shall implement and adhere to
the revised plan.

ARTICLE V

OTHER PROVISIONS

(1) Although this Order requires the Bank to submit certain actions, plans,
programs, policies, and procedures for the review or prior written determination
of no supervisory objection by the Deputy Comptroller or the Examiner-in-Charge,
the Board has the ultimate responsibility for proper and sound management of the
Bank.

(2) In each instance in this Order in which the Board is required to ensure
adherence to, and undertake to perform certain obligations of the Bank, it is
intended to mean that the Board shall:

 

  (a) authorize and adopt such actions on behalf of the Bank as may be necessary
for the Bank to perform its obligations and undertakings under the terms of this
Order;

 

  (b) require the timely reporting by Bank management of such actions directed
by the Board to be taken under the terms of this Order;

 

  (c) follow-up on any material non-compliance with such actions in a timely and
appropriate manner; and

 

  (d) require corrective action be taken in a timely manner of any material
non-compliance with such actions.

 

7



--------------------------------------------------------------------------------

(3) If, at any time, the Comptroller deems it appropriate in fulfilling the
responsibilities placed upon him by the several laws of the United States to
undertake any action affecting the Bank, nothing in this Order shall in any way
inhibit, estop, bar, or otherwise prevent the Comptroller from so doing.

(4) This Order constitutes a settlement of the cease and desist proceeding
against the Bank contemplated by the Comptroller, based on the unsafe or unsound
practices described in the Comptroller’s Findings set forth in Article I of this
Order. Provided, however, that nothing in this Order shall prevent the
Comptroller from instituting other enforcement actions against the Bank or any
of its institution-affiliated parties, including, without limitation, assessment
of civil money penalties, based on the findings set forth in this Order, or any
other findings. Nothing herein shall limit or modify the releases provided by
the Stipulation and Consent to the Issuance of a Consent Order for the
Assessment of a Civil Money Penalty executed simultaneously with this Order.

(5) This Order is and shall become effective upon its execution by the
Comptroller, through his authorized representative whose hand appears below. The
Order shall remain effective and enforceable, except to the extent that, and
until such time as, any provision of this Order shall be amended, suspended,
waived, or terminated in writing by the Comptroller.

(6) Any time limitations imposed by this Order shall begin to run from the
effective date of this Order, as shown below, unless the Order specifies
otherwise.

(7) The terms and provisions of this Order apply to the Bank and its
subsidiaries, even though those subsidiaries are not named as parties to this
Order.

 

8



--------------------------------------------------------------------------------

(8) This Order is intended to be, and shall be construed to be, a final order
issued pursuant to 12 U.S.C. § 1818(b), and expressly does not form, and may not
be construed to form, a contract binding the Comptroller or the United States.
Nothing in this Order shall affect any action against the Bank or its
institution-affiliated parties by a bank regulatory agency, the United States
Department of Justice, or any other law enforcement agency, to the extent
permitted under applicable law.

(9) The terms of this Order, including this paragraph, are not subject to
amendment or modification by any extraneous expression, prior agreements, or
prior arrangements between the parties, whether oral or written.

(10) Nothing in the Stipulation and Consent or this Order, express or implied,
shall give to any person or entity, other than the parties hereto, and their
successors hereunder, any benefit or any legal or equitable right, remedy or
claim under the Stipulation and Consent or this Order.

(11) The Bank consents to the issuance of this Order before the filing of any
notices, or taking of any testimony or adjudication, and solely for the purpose
of settling this matter without a formal proceeding being filed.

IT IS SO ORDERED, this 11th day of December, 2012.

 

/s/ Sally G. Belshaw

Sally G. Belshaw

Deputy Comptroller

Large Bank Supervision

 

9